MEMORANDUM*
Appellant Patricia Reams appeals the district court’s denial of her motion to vacate the judgment. The district court did not abuse its discretion in signing appellee’s proposed order. In any event, assuming, arguendo, that Central District of California Local Rule 7.14.1 does contravene Federal Rule of Civil Procedure 58, since Reams does not argue the existence of any substantive deficiency in the judgment entered, but only that the judgment was drafted by defense counsel and not by the court, such error is harmless. See Heath v. Cast, 813 F.2d 254, 257 n. 1 (9th Cir.1987) (under FRCP 61, “[n]o error ... or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for ... vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the *726proceeding which does not affect the substantial rights of the parties.”); see also Phoenix Eng’g and Supply, Inc. v. Universal Elec. Co., Inc., 104 F.3d 1137, 1142 (9th Cir.1997) (pursuant to both FRCP 61 and 28 U.S.C. § 2111, a district court’s erroneous finding is harmless unless it affects the substantial rights of the parties).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.